DETAILED ACTION
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claim 1, the applicant has claimed:
An optical modulator, comprising: 
a first m*n optical coupler comprising m ports at a first end and n ports at a second end, wherein m is an integer of one or more, n is an integer of two or more, and the first m*n optical coupler is configured to receive a continuous light beam at a first one of the m ports and output similar or substantially identical continuous light beams at each of the n ports;
 a first waveguide coupled or connected to a first one of the n ports of the first m*n optical coupler;
a first phase shifter coupled to the first waveguide and configured to shift a phase of the similar or substantially identical continuous light beam in the first waveguide in a first applied electromagnetic field; 
a first loop mirror at an end of the first waveguide, configured to return the similar or substantially identical continuous light beam (which may be phase-shifted) to the first waveguide; 
a second waveguide coupled or connected to a second one of the n ports of the first m*n optical coupler; and 
a second loop mirror at an end of the second waveguide, configured to return the similar or substantially identical continuous light beam in the second waveguide to the second waveguide, wherein the first m*n optical coupler is configured to combine the returned substantially similar or identical continuous light beams from the first and second waveguides to form a modulated optical signal.  

Menard et al (US PG PUB 2017/0293083) discloses an optical modulator includes:
a first m*n optical coupler comprising m ports at a first end and n ports at a second end, wherein m is an integer of one or more (main input waveguide coupled to a first optical coupler on one end of the Mach-Zender interferometer ¶ [0010], which as shown in Fig. 1 includes a 2x2 optical coupler, Fig. 1b) , n is an integer of two or more, and the first m*n optical coupler is configured to receive a continuous light beam at a first one of the m ports and output similar or substantially identical continuous light beams at each of the n ports (as shown in Fig. 1 includes a 2x2 optical coupler, Fig. 1b, such that m and n are integer of 2);
 a first waveguide coupled or connected to a first one of the n ports of the first m*n optical coupler (there is a first path within the Mach-Zehnder interferometer that is coupled to the first n port of the m*n optical coupler of the Mach-Zehnder interferometer, Fig. 1b);
a first phase shifter coupled to the first waveguide and configured to shift a phase of the similar or substantially identical continuous light beam in the first waveguide in a first applied electromagnetic field (push-pull travelling wave electrodes were employed on both arms of a symmetric MZI as phase-shifter so that by applying voltage of electrodes the coupling of light passing through loop can be modified allowing the transmission and reflection behavior of the devices to be characterized and/or used as an external modulator ¶ [0046]); 
(there is a second path within the Mach-Zehnder interferometer that is coupled to the second n port of the m*n optical coupler of the Mach-Zehnder interferometer, Fig. 1b). 
While Menard discloses an optical loop coupled from the first waveguide of a second optical coupler on another one end of the 2x2 Mach-Zehnder interferometer to second waveguide of the second optical coupler on the other size of the mach-zehnder interferometer. Menard does not explicitly disclose a first loop mirror at an end of the first waveguide, configured to return the similar or substantially identical continuous light beam (which may be phase-shifted) to the first waveguide or a second loop mirror at an end of the second waveguide, configured to return the similar or substantially identical continuous light beam in the second waveguide to the second waveguide, wherein the first m*n optical coupler is configured to combine the returned substantially similar or identical continuous light beams from the first and second waveguides to form a modulated optical signal.  
Nebendahl (US PG PUB2 2019/0293870) discloses 
a first m*n optical coupler comprising m ports at a first end and n ports at a second end, wherein m is an integer of one or more, n is an integer of two or more (optical coupler 210, Fig. 4a which is a 2x2 optical coupler such that m is an integer of 2 and n is an integer of 2);
 a first waveguide coupled or connected to a first one of the n ports of the first m*n optical coupler (first switch waveguide 231, Fig. 4a, which is coupled to one of the n ports of the m*n optical coupler);
a first phase shifter coupled to the first waveguide and configured to shift a phase of the similar or substantially identical continuous light beam in the first waveguide in a first applied electromagnetic field (phase shifter 233, Fig. 4a); 
a first loop mirror at an end of the first waveguide (loop mirror 300 includes an optical coupler 310 and optical loop 330. The optical loop 330 connects the output ports 313 and the 314 of the optical coupler 310 such that the input port s 11 and 312 of the optical coupler correspond to input ports of the loop mirror 300); 
a second waveguide coupled or connected to a second one of the n ports of the first m*n optical coupler (second switch waveguide 232, Fig. 4a, which is coupled to to one of the n ports of the m*x optical coupler). 
Nebendahl discloses that each of the inputs receives its own input signal, such that Nebendahl does not explicitly disclose the first m*n optical coupler is configured to receive a continuous light beam at a first one of the m ports and output similar or substantially identical continuous light beams at each of the n ports. Furthermore, Nebendahl does not explicitly disclose that the loop mirror configured to return the similar or substantially identical continuous light beam (which may be phase-shifted) to the first waveguide, rather it discloses the relationship with equations 4 and 5 within ¶ [0034], such that the returns are not similar or substantially identical. Lastly, Nebendahl does not explicitly disclose a second loop mirror at an end of the second waveguide, configured to return the similar or substantially identical continuous light beam in the second waveguide to the second waveguide, wherein the first m*n optical coupler is configured to combine the returned substantially similar or identical continuous light beams from the first and second waveguides to form a modulated optical signal.  
Roth et al (US Patent 8,885,679) discloses
a first m*n optical coupler (1x2 optical coupler 212) comprising m ports at a first end and n ports at a second end, wherein m is an integer of one or more, n is an integer of two or more (1 is the value of m is the first end of the port and 2 is the n value at the other end of the optical coupler);
a first waveguide coupled or connected to a first one of the n ports of the first m*n optical coupler (waveguide 350 is coupled to one of the n ports of the first m*n coupler, Fig. 3);
a first phase shifter coupled to the first waveguide and configured to shift a phase of the similar or substantially identical continuous light beam in the first waveguide in a first applied electromagnetic (phase shifting component 304 comprise a MZI designed to switch the light from the input/output port to either of the paths, Fig. 1, wherein the phase shifter exists along the first side of the beam); 
a first loop mirror at an end of the first waveguide, configured to return the similar or substantially identical continuous light beam (which may be phase-shifted) to the first waveguide (couplers 302 and 306, waveguides 350 and 352, and phase shifting component 304 comprise an MZI designed to switch the light from input/output port 301 to either of the retroreflective paths, either upper path 360 including phase shifter 308, 1x2 coupler 310, and ring 314, or lower path 362 including 1x2 coupler 312 and ring 316” Col. 4, lines 7-14, such that it could be understood that the retroreflective paths 314 is part if the first path of waveguide); 
a second waveguide coupled or connected to a second one of the n ports of the first m*n optical coupler (waveguide 352 Is along the other port of the first m*n optical coupler); and 
a second loop mirror at an end of the second waveguide, configured to return the similar or substantially identical continuous light beam in the second waveguide to the second waveguide (endless phase shifter 300 includes phase shifting components 304 and 308, and a plurality of couplers to selectively direct an optical signal to retroreflective optical paths 360 (including phase shifting component 308) or 362 (i.e., 1.times.2 couplers 302, 310 and 312 and 2.times.2 coupler 306, Col. 4, lines 1-6, such that along said second path there are no components or phase shifters such that along the same waveguide the return the similar or substantially identical continuous light beam in the second waveguide to the second waveguide).  
Roth does not explicitly discloses that the first loop mirror is configured to return the similar or substantially identical continuous light beam (which may be phase-shifted) to the first waveguide nor does it disclose second loop mirror at an end of the second waveguide, configured to return the similar or substantially identical continuous light beam in the second waveguide to the second waveguide. Due to the fact that the structure of Roth is drawn to an athermal laser cavity, it also includes another 
362 including 1x2 coupler 312 and ring 316” Col. 4, lines 7-14, such as to suggest that the signal that is input goes towards only one of the paths and therefore it does not explicitly disclose “wherein the first m*n coupler is configured to combine the substantially similar or identical light beams from the first and second waveguide to form a modulated optical signal” because the signal only travels one path such that there is not another signal to be combined with. Furthermore, due to the disclosure above, Roth does not explicitly disclose “the first m*n optical coupler is configured to receive a continuous light beam at a first one of the m ports and output similar or substantially similar continuous light beams at each of the n ports”.  
Lastly
Re claims 2-17 these claims are dependent upon claim 1, and are therefore allowable for the same reasons as previously stated.
Re claim 18, the applicant recites:
A method of modulating a continuous light beam, comprising: 
receiving the continuous light beam at a first one of m ports of an m*n optical coupler comprising the m ports at a first end thereof and n ports at a second end thereof, wherein m is an integer of one or more and n is an integer of two or more; 

selectively applying a first electromagnetic field to shift or not shift a phase of the similar or substantially identical continuous light beam in the first waveguide using a first phase shifter coupled to the first waveguide; 
using first and second loop mirrors at respective ends of the first and second waveguides, returning the similar or substantially identical continuous light beam to the first and second waveguides; and 
combining the returned similar or substantially identical continuous light beams from the first and second waveguides in the m*n optical coupler to form a modulated optical signal.  
The limitations and claim scope of claim 18 is nearly that of claim 1, such that the prior art applied to claim 1 would be similarly applied here. Furthermore, the prior art is deficient is disclosing the entirely of the claim scope, as previously discussed within claim 1, such that claim 18, when considered as a whole is allowable for the same reasons as is claim 1. 
Re claims 19 and 20, these claims are dependent upon claim 18 and are therefore allowable due to the reason previously stated in regards to claim 18.
The following patents and patent applications are cited to show the state of the art with respect to optical modulators:
(US-20200014167, US-20170293083, US-20160248217, US-20190293870, US-20190089132, US-20050135733, US-20130044974, US-20080193124, US-20180205465,US-20160334648,US-20150016767, US-20100231817, US-20090310900, US-6473541, US-6262834, US-5959753, US-9575256, US-8885679, US-7515778)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA THERESA NGO MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637